         Case 3:18-cv-02454-JSC Document 68-1 Filed 01/28/19 Page 1 of 2



1

2

3

4

5

6

7

8
                            UNITED STATES DISTRICT COURT
9                          NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION
10

11

12   FEDERAL TRADE COMMISSION,                   Case No. 3:18-cv-02454

13          Plaintiff,
                                                 [PROPOSED] ORDER LIFTING
14          v.                                   STAY
15   LENDINGCLUB CORPORATION,

16   d/b/a Lending Club,

17          Defendant.

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER LIFTING STAY                          Case No. 3:18-cv-02454-JSC
          Case 3:18-cv-02454-JSC Document 68-1 Filed 01/28/19 Page 2 of 2



1           Before the Court is the parties’ joint stipulation request for an order changing time. Having

2    considered the parties’ stipulation, the Court finds that it should be granted. Accordingly, the Court

3    orders the following:

4           The stay of briefing previously imposed on January 2nd, 2019, due to the lapse in United

5    States Government operations is lifted; and

6           Plaintiff’s deadline for filing its reply in support of its Motion to Strike Affirmative Defenses

7    shall be February 7, 2019.

8

9    PURSUANT TO STIPULATION, IT IS SO ORDERED.

10

11   Dated: __________________, 2019               _________________________________
                                                   The Honorable Jacqueline Scott Corley
12                                                 United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       [PROPOSED] ORDER LIFTING STAY                                         Case No. 3:18-cv-02454-JSC
                                                      2
